Citation Nr: 1411240	
Decision Date: 03/19/14    Archive Date: 04/02/14

DOCKET NO.  10-25 310	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Chicago, Illinois


THE ISSUES

1.  Entitlement to service connection for glucose 6 phosphate deficiency.

2.  Entitlement to service connection for a disability manifested by fatigue, claimed as secondary to glucose 6 phosphate deficiency.


REPRESENTATION

Veteran represented by:	Veterans of Foreign Wars of the United States


WITNESS AT HEARING ON APPEAL

The Veteran



ATTORNEY FOR THE BOARD

Nathaniel J. Doan, Counsel


INTRODUCTION

The Veteran had active military service from August 1989 to August 1992.  This matter comes before the Board of Veterans' Appeals (Board) on appeal from a January 2009 decision issued by the Department of Veterans Affairs (VA) Regional Office (RO) in Chicago, Illinois.  In December 2013, the Veteran testified at a video-conference hearing before the undersigned Veterans Law Judge.  The transcript of this hearing is of record.  At the time of hearing, the record was held open for 60 days; this period has now passed without the submission of additional evidence.  In addition, the Veteran waived agency of original jurisdiction (AOJ) consideration of the evidence associated with the file after the June 2010 statement of the case.  See  38 C.F.R. § 20.1304(c) (2013).  

The Board notes that, in addition to the paper claims file, the Veteran also has electronic Virtual VA and Veteran Benefits Management System (VBMS) paperless claims files.  A review of the documents in Virtual VA and VBMS reveals that, with the exception of additional VA treatment records associated with the record in February 2014, they are either duplicative of the evidence in the paper claims file or are irrelevant to the issues on appeal.  While the AOJ has not considered such VA treatment records in the first instance and they were associated with the record after the Veteran's December 2013 waiver of AOJ consideration, as the Veteran's claims are being remanded, the AOJ will have the opportunity to review such records in the readjudication of his claims.

The appeal is REMANDED to the RO via the Appeals Management Center (AMC), in Washington, D.C.  VA will notify the Veteran if further action is required.



REMAND

The Board finds that the appeal must be remanded to obtain additional treatment records.  During his Board hearing, the Veteran reported he began seeking treatment at the Jesse Brown (Chicago) VA Medical Center (VAMC) beginning in 2008.  See Board Hearing Transcript, page 6.  Although the Veteran has submitted some VA treatment records, they do not appear to be complete.  The electronic component of the Veteran's claims file contains VA treatment records dated between December 23, 2011 and January 29, 2014, but not for the period between when the Veteran began seeking treatment in 2008 to December 23, 2011.  Upon remand, the AOJ should seek these records as well as records dated after January 29, 2014.  

Accordingly, the case is REMANDED for the following action:

1)  Obtain treatment records from the Jesse Brown (Chicago) VAMC dated between January 1, 2008 and December 23, 2011 and after January 29, 2014.  All reasonable attempts should be made to obtain such records.  If any records cannot be obtained after reasonable efforts have been made, the AOJ should follow the provisions in 38 U.S.C.A. § 5103A(b)(2) and 38 C.F.R. § 3.159(e).

2)  After completing the above, and any other development as may be indicated by any response received as a consequence of the actions taken in the preceding paragraphs, the Veteran's claims should be readjudicated based on the entirety of the evidence, to specifically include the evidence associated with the claims file after the June 2010 statement of the case.  If any claim remains denied, the Veteran and his representative should be issued a supplemental statement of the case.  An appropriate period of time should be allowed for response.

The Veteran has the right to submit additional evidence and argument on the matters the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).  These claims must be afforded expeditious treatment.  



_________________________________________________
A. JAEGER
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the Board of Veterans' Appeals is appealable to the United States Court of Appeals for Veterans Claims.  This remand is in the nature of a preliminary order and does not constitute a decision of the Board on the merits of your appeal.  38 C.F.R. § 20.1100(b) (2013).

